—In an action to recover damages for personal injuries, the defendants Salem Truck Leasing and Biston Menachem appeal from an order of the Supreme Court, Kings County (Vinik, J.), dated October 31, 1996, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff came forward with sufficient admissible evidence to create an issue of fact as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Puma v Player, 233 AD2d 308; Mariaca-Olmos v Mizrhy, 226 AD2d 437; Flanagan v Hoeg, 212 AD2d 756; Torres v Micheletti, 208 AD2d 519; Jackson v United Parcel Serv., 204 AD2d 605; Spezia v De Marco, 173 AD2d 462). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.